R. H. Campbell, J.
After plaintiff’s daughter, Tanis Green, had been hospitalized for injuries she had received in an automobile accident, plaintiff filed suit in Montcalm County Circuit Court claiming that private duty nurses were reasonably necessary for her daughter’s care and that under MCL 500.3107; MSA 24.13107 defendant was obligated to pay for their services. A jury found that such services were reasonably necessary and that defendant should bear their cost. Defendant now appeals.
Defendant first contends that reversible error was committed when the trial court allowed registered nurses to testify that in their opinion private duty nurses were reasonably necessary for the care of Tanis Green. It is this Court’s opinion that the trial judge did not abuse his discretion by allowing this testimony. Plaintiff’s expert wit*367nesses did not prescribe medical treatment nor attempt any diagnosis of the patient. Each of these witnesses had a sound nursing education and considerable experience and each was familiar with the specialized treatment and care that a nurse had to provide a patient. Each witness had also spent a considerable amount of time acting as a private nurse for Tanis Green and thus each was aware of the amount of time and effort that was needed to provide her with the proper level of nursing care. Because these nurses were familiar with nursing care and knew from experience how much time had to be expended in properly caring for Tanis Green, this Court does not believe that the trial court abused its discretion by allowing them to testify that private nurses, who would be constantly on duty, were necessary to properly care for the patient. Although the defendant had doctors who testified that private nurses were not necessary in order to give reasonable care to Tanis Green, it was for the jury to weigh the evidence and render a verdict.
Defendant’s second contention of error is that John Vander Laan should not have been allowed to state that in his opinion Tanis Green would have stopped breathing if a private nurse had not been constantly on duty. It is this Court’s opinion that the trial court did not abuse its discretion by allowing such testimony. The witness was a qualified registered nurse who had cared for the patient. He testified that she occasionally suffered from severe spasms and that on one occasion he had actually seen her turn blue because she had had trouble breathing. Based on this actual experience with the patient’s breathing problems, this Court believes that the witness was qualified to give his opinion on whether the patient would *368have stopped breathing if a private duty nurse had not been present.
Defendant’s final contention of error is that it was prejudiced when plaintiffs witnesses testified about the deaths of several other patients in the hospital. Defendant has attempted to draw our attention to one such instance by noting that there was "testimony that one person died”. Defendant, however, has not stated who gave such testimony nor has it supplied this Court with any transcript reference so it could be easily located. As a result, it is this Court’s opinion that defendant has waived any prejudice which this remark may have caused. See Mitcham v Detroit, 355 Mich 182; 94 NW2d 388 (1959).
Defendant also argues that it was prejudiced when John Vander Laan testified about the death of one of his patients. Defendant did not object to this line of questioning and it is this Court’s opinion that this issue has not been preserved for appeal.
The jury’s verdict is affirmed.
V. J. Brennan, J., concurred.